                                                       Case 3:18-cv-00527-LRH-WGC Document 89 Filed 12/17/20 Page 1 of 31



                                                        Bart K. Larsen, Esq.
                                                   1    Nevada Bar No. 8538
                                                        Kyle M. Wyant, Eq.
                                                   2    Nevada Bar No. 14652
                                                        SHEA LARSEN
                                                   3    1731 Village Center Circle, Suite 150
                                                        Las Vegas, Nevada 89134
                                                   4    Telephone: (702) 471-7432
                                                        Fax: (702) 926-9683
                                                   5    E-Mail: blarsen@shea.law
                                                                 kwyant@shea.law
                                                   6
                                                        Attorneys for Defendant
                                                   7    KENNETH CANNATA
                                                   8

                                                   9                                 UNITED STATES DISTRICT COURT

                                                  10                                           DISTRICT OF NEVADA

                                                  11
          1731 Village Center Circle, Suite 150




                                                         HP TUNERS, LLC, a Nevada limited liability            CASE NO. 3:18-CV-00527-LRH-WGC
                                                  12     company;
               Las Vegas, Nevada 89134
SHEA LARSEN




                                                                                                               NOTICE OF CORRECTED
                                                  13
                    (702) 471-7432




                                                                                  Plaintiff,                   IMAGE/DOCUMENT FOR
                                                                                                               DECLARATION OF KENNETH
                                                  14             vs.                                           CANNATA IN SUPPORT OF
                                                                                                               OPPOSITION TO PLAINTIFF’S
                                                  15     KENNETH CANNATA,                                      MOTION FOR PREJUDGMENT
                                                                                                               WRIT OF ATTACHMENT [ECF NO.
                                                  16                              Defendants.                  87]
                                                  17

                                                  18
                                                               Defendant Kenneth Cannata (“Cannata”), by and through its counsel of record, hereby
                                                  19
                                                        gives notice of the corrected image/document that is to replace the Declaration of Kenneth Cannata
                                                  20
                                                        in Support of Opposition to Plaintiff’s Motion for Prejudgment Writ of Attachment [ECF No. 87].
                                                  21
                                                        The corrected document to replace ECF No. 87 is attached hereto as Exhibit A.
                                                  22
                                                               DATED this 17 day of December, 2020.
                                                  23                                                        SHEA LARSEN
                                                  24
                                                                                                            /s/ Bart K. Larsen, Esq.
                                                  25                                                        Bart K. Larsen, Esq.
                                                                                                            Nevada Bar No. 8538
                                                  26                                                        Kyle M. Wyant, Esq.
                                                                                                            Nevada Bar No. 14652
                                                  27                                                        1731 Village Center Circle, Suite 150
                                                                                                            Las Vegas, Nevada 89134
                                                  28                                                        Attorneys for Kenneth Cannata


                                                                                                      -1-
                                                       Case 3:18-cv-00527-LRH-WGC Document 89 Filed 12/17/20 Page 2 of 31




                                                   1                                     CERTIFICATE OF SERVICE

                                                   2           I hereby certify that on December 17, 2020, I electronically transmitted the foregoing

                                                   3    NOTICE OF CORRECTED IMAGE/DOCUMENT FOR DECLARATION OF KENNETH

                                                   4    CANNATA IN SUPPORT OF OPPOSITION TO PLAINTIFF’S MOTION FOR

                                                   5    PREJUDGMENT WRIT OF ATTACHMENT [ECF NO. 87] to the Office of the Clerk of the

                                                   6    United States District Court, District of Nevada, using the CM/ECF System, for filing and

                                                   7    transmittal of a Notice of Electronic Filing to the CM/ECF registrants listed for this matter.

                                                   8

                                                   9

                                                  10                                                  By: /s/ Bart K. Larsen, Esq.

                                                  11
          1731 Village Center Circle, Suite 150




                                                  12
               Las Vegas, Nevada 89134
SHEA LARSEN




                                                  13
                    (702) 471-7432




                                                  14

                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28

                                                                                                        -2-
                                                       Case 3:18-cv-00527-LRH-WGC Document 89 Filed 12/17/20 Page 3 of 31




                                                   1

                                                   2

                                                   3

                                                   4

                                                   5

                                                   6

                                                   7

                                                   8

                                                   9

                                                  10

                                                  11
          1731 Village Center Circle, Suite 150




                                                  12
               Las Vegas, Nevada 89134
SHEA LARSEN




                                                  13
                    (702) 471-7432




                                                  14

                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24




                                                                           EXHIBIT A
                                                  25

                                                  26

                                                  27

                                                  28

                                                                                            -3-
                                                      Case 3:18-cv-00527-LRH-WGC Document 89 Filed 12/17/20 Page 4 of 31



                                                  1    Bart K. Larsen, Esq.
                                                       Nevada Bar No. 8538
                                                  2    Kyle M. Wyant, Esq.
                                                       Nevada Bar No. 14652
                                                  3    SHEA LARSEN
                                                       1731 Village Center Circle, Suite 150
                                                  4    Las Vegas, Nevada 89134
                                                       Telephone: (702) 471-7432
                                                  5    Fax: (702) 926-9683
                                                       Email:     blarsen@shea.law
                                                  6               kwyant@shea.law

                                                  7    Attorneys for Defendant
                                                       Kenneth Cannata
                                                  8

                                                  9
                                                                                    UNITED STATES DISTRICT COURT
                                                 10
                                                                                            DISTRICT OF NEVADA
                                                 11
                                                                                                        ***
         1731 Village Center Circle, Suite 150




                                                 12
                                                       HP TUNERS, LLC,                                        Case No. 3:18-cv-00527-LRH-WGC
              Las Vegas, Nevada 89134
SHEA LARSEN




                                                 13
                   (702) 471-7432




                                                                                               Plaintiff,     DECLARATION OF KENNETH
                                                 14                                                           CANNATA IN SUPPORT OF
                                                 15            vs.                                            OPPOSITION TO PLAINTIFF’S MOTION
                                                                                                              FOR PREJUDGMENT WRIT OF
                                                 16    KENNETH CANNATA,                                       ATTACHMENT

                                                 17                                          Defendant.
                                                 18           I, Kenneth Cannata, hereby declare as follows:
                                                 19           1.      I am over the age of 18, of sound mind and fully capable of making this declaration.
                                                 20    I submit that this declaration is based on personal knowledge, following a reasonable investigation
                                                 21    into the statements appearing below. If called upon as a witness, I could and would competently
                                                 22    testify to the truth of each statement herein.
                                                 23           2.      Prior to approximately October of 2016, I was a one-third member and owner of
                                                 24    Plaintiff HP Tuners, LLC (“HPT”), which was organized as a Nevada limited liability company on
                                                 25    or about December 31, 2003 by me, Keith Prociuk (“Prociuk”), and Chris Piastri (“Piastri”).
                                                 26           3.      Due to various disagreements regarding the operation and management of HPT, I
                                                 27    requested in or around July 2015 that Prociuk and Piastri, who were also each one-third members
                                                 28    and owners of HPT, buy out my interest in HPT for fair market value, which I then estimated to be

                                                                                                            -1-
                                                      Case 3:18-cv-00527-LRH-WGC Document 89 Filed 12/17/20 Page 5 of 31



                                                  1    approximately $8 million, pursuant to a Buy Sell Agreement that we had previously entered into as

                                                  2    members of HPT.

                                                  3           4.      Prociuk and Piastri agreed to purchase my interest in HPT for fair market value, but

                                                  4    Prociuk and Piastri disagreed with my estimate of the fair market value of HPT, claiming that the

                                                  5    fair market value of my interest in HPT was far less than $8 million.

                                                  6           5.      I continued to negotiate with Prociuk and Piastri concerning the sale of my

                                                  7    membership interest in HPT during the following months, but we were unable to come to an

                                                  8    agreement during 2015 regarding the fair market value of my interest in HPT.

                                                  9           6.

                                                 10

                                                 11
         1731 Village Center Circle, Suite 150




                                                 12
              Las Vegas, Nevada 89134
SHEA LARSEN




                                                 13
                   (702) 471-7432




                                                 14

                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26           7.

                                                 27

                                                 28

                                                                                                      -2-
                                                      Case 3:18-cv-00527-LRH-WGC Document 89 Filed 12/17/20 Page 6 of 31



                                                  1

                                                  2

                                                  3            8.      I am informed and believe that Prociuk and Piastri’s objective in taking such actions

                                                  4    was to increase HPT’s expenses and reduce its net income to the point where I would receive no

                                                  5    distributions as a one-third member and owner of HPT and would be forced to sell my interest in

                                                  6    HPT for less than fair market value.

                                                  7            9.      I did not go into business with Syked ECU Tuning, Inc. (“Syked”) in February 2016

                                                  8    as HPT alleges in its Motion. I discussed a potential business relationship with Kevin Sykes-Bonnett

                                                  9    (“Sykes-Bonnett”), who is a principal of Syked, around that time but only because I was on the brink

                                                 10    of being wrongfully forced out of HPT. If not for Prociuk and Piastri’s wrongful attempts to force

                                                 11    me out of HPT, I would not have considered any potential business relationship with Sykes-Bonnett
         1731 Village Center Circle, Suite 150




                                                 12    at that time.
              Las Vegas, Nevada 89134
SHEA LARSEN




                                                 13            10.     Notwithstanding their attempts to force me out of the company, I eventually reached
                   (702) 471-7432




                                                 14    an agreement with Prociuk and Piastri to sell my membership interest in HPT and entered into a

                                                 15    Membership Interest Purchase Agreement on or about October 20, 2016 under which I subsequently

                                                 16    received approximately $6,460,000 in consideration for such sale.

                                                 17            11.     I did not enter into any business arrangement of any kind with Syked or Sykes-

                                                 18    Bonnett prior to the sale of my membership interest in HPT.

                                                 19            12.     For reasons I explained in a declaration filed in a separate case pending between HPT

                                                 20    and Syked in the U.S. District Court for the Western District of Washington, I provided a thumb

                                                 21    drive to Sykes-Bonnett that contained a copy of HPT’s “key generator.” A true and correct copy of

                                                 22    that declaration is attached hereto as Exhibit B.

                                                 23            13.     I am informed and believe that Sykes-Bonnett subsequently misused HPT’s key

                                                 24    generator to sell fraudulent credits that could be used in connection with HPT’s software and

                                                 25    hardware. I did not provide the key generator to Sykes-Bonnett for that purpose, was not involved

                                                 26    in any way in Sykes-Bonnett’s fraudulent sale of such credits, and did not receive any income or

                                                 27    otherwise benefit as a result of Sykes-Bonnett’s fraudulent sale of such credits.

                                                 28            14.     I am informed and believe that Sykes-Bonnett also subsequently posted a “hacked”

                                                                                                       -3-
                                                      Case 3:18-cv-00527-LRH-WGC Document 89 Filed 12/17/20 Page 7 of 31



                                                  1    version of HPT’s software on the internet for download that could be used to make use of HPT’s

                                                  2    software and hardware without purchasing credits from HPT. I was not involved in any way in

                                                  3    Sykes-Bonnett “hacking” HPT’s software or in his posting such software on the internet, and I did

                                                  4    not receive any income or otherwise benefit from such actions. To the best of my knowledge, Sykes-

                                                  5    Bonnett did not use any information I provided to “hack” HPT’s software.

                                                  6            15.     During the time that I was associated with HPT, several similar “hacked” versions

                                                  7    of HPT’s software were known to exist that are not attributable to Sykes-Bonnett.

                                                  8            16.     During the time I was associated with HPT, HPT had the ability to identify and

                                                  9    remotely disable “hacked” versions of its software to stop such software from being used without

                                                 10    purchasing credits from HPT. As such, the posting of “hacked” versions of HPT’s software posed

                                                 11    little risk of disrupting HPT’s sales.
         1731 Village Center Circle, Suite 150




                                                 12            17.     After my separation from HPT, I developed a data cable for use in vehicle
              Las Vegas, Nevada 89134
SHEA LARSEN




                                                 13    performance tuning applications in connection with pre-existing software developed by Syked (the
                   (702) 471-7432




                                                 14    “Eliminator Cable”).

                                                 15            18.     I am informed and believe that Syked software was developed prior to 2016 and was

                                                 16    not based in any way on any similar software developed by HPT.

                                                 17            19.     The Eliminator Cable was not developed using any confidential or proprietary

                                                 18    information that belongs to HPT and does not incorporate any such confidential or proprietary

                                                 19    information in its design or function.

                                                 20            20.     Any similarities that exist between the firmware for the Eliminator Cable and the

                                                 21    firmware for HPT’s MPVI cable are due strictly to the fact that such firmware includes or is based

                                                 22    on code obtained from third parties that allows both cables to access the automobile engine control

                                                 23    units (“ECUs”) of various automobile manufacturers. HPT did not develop and has no proprietary

                                                 24    interest in such code, which was developed by and belongs to the automobile manufacturers.

                                                 25            21.     I developed the firmware for both the Eliminator Cable and HPT’s MPVI cable using

                                                 26    my independent knowledge and expertise as a programmer, which I developed over the course of

                                                 27    my career prior to my association with HPT. There was absolutely no need for me to copy or use

                                                 28    any of HPT’s confidential or proprietary information in the development of the Eliminator Cable as

                                                                                                     -4-
                                                      Case 3:18-cv-00527-LRH-WGC Document 89 Filed 12/17/20 Page 8 of 31



                                                  1    I already possessed the knowledge and expertise needed to do so.

                                                  2           22.     No more than a dozen Eliminator Cables were sold before I voluntarily agreed to

                                                  3    suspend sales of the Eliminator Cable in May 2019 pending the resolution of this lawsuit.

                                                  4           23.     My actions in connection with the development of the Eliminator Cable did not cause

                                                  5    HPT to lose any material number of sales or suffer any other material damages.

                                                  6           24.     On March 3, 2020, I suffered a serious medical emergency that required that I be

                                                  7    hospitalized for several weeks and left me unable to materially participate in this case for several

                                                  8    months.

                                                  9           25.     However, after several months of medical treatment and physical therapy, I have

                                                 10    recovered from this medical emergency. I am no longer required to take any medication and am no

                                                 11    longer subject to any doctor’s order limiting my activities.
         1731 Village Center Circle, Suite 150




                                                 12           26.     I am fully in control of and competent to handle my own financial affairs. No other
              Las Vegas, Nevada 89134
SHEA LARSEN




                                                 13    person is in control of or responsible for the handling of my personal finances.
                   (702) 471-7432




                                                 14           27.     I declare under penalty of perjury under the laws of the United States of America that

                                                 15    all statements made herein of my own knowledge are true and that all statements made herein on

                                                 16    information and belief are believed to be true.

                                                 17           DATED this 15th day of December 2020.

                                                 18                                                            /s/ Kenneth Cannata
                                                                                                               KENNETH CANNATA
                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                         -5-
                                                      Case 3:18-cv-00527-LRH-WGC Document 89 Filed 12/17/20 Page 9 of 31



                                                  1                                    CERTIFICATE OF SERVICE

                                                  2           Pursuant to FRCP 5(b), I hereby certify that I am an employee of the law firm of Shea Larsen,

                                                  3    and on December 15, 2020 I served a copy of the foregoing DECLARATION OF KENNETH

                                                  4    CANNATA IN SUPPORT OF OPPOSITION TO PLAINTIFF’S MOTION FOR PREJUDGMENT

                                                  5    WRIT OF ATTACHMENT via the Court’s Notice of Electronic Filing to all persons listed on the

                                                  6    United States District Court CM/ECF Confirmation Sheet.

                                                  7

                                                  8                                                 By: /s/ Bart K. Larsen, Esq.

                                                  9

                                                 10

                                                 11
         1731 Village Center Circle, Suite 150




                                                 12
              Las Vegas, Nevada 89134
SHEA LARSEN




                                                 13
                   (702) 471-7432




                                                 14

                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                     -6-
Case 3:18-cv-00527-LRH-WGC Document 89 Filed 12/17/20 Page 10 of 31




                                       EXHIBIT A
Case 3:18-cv-00527-LRH-WGC Document 89 Filed 12/17/20 Page 11 of 31
Case 3:18-cv-00527-LRH-WGC Document 89 Filed 12/17/20 Page 12 of 31
Case 3:18-cv-00527-LRH-WGC Document 89 Filed 12/17/20 Page 13 of 31
Case 3:18-cv-00527-LRH-WGC Document 89 Filed 12/17/20 Page 14 of 31
Case 3:18-cv-00527-LRH-WGC Document 89 Filed 12/17/20 Page 15 of 31
Case 3:18-cv-00527-LRH-WGC Document 89 Filed 12/17/20 Page 16 of 31
Case 3:18-cv-00527-LRH-WGC Document 89 Filed 12/17/20 Page 17 of 31
Case 3:18-cv-00527-LRH-WGC Document 89 Filed 12/17/20 Page 18 of 31
Case 3:18-cv-00527-LRH-WGC Document 89 Filed 12/17/20 Page 19 of 31
Case 3:18-cv-00527-LRH-WGC Document 89 Filed 12/17/20 Page 20 of 31
Case 3:18-cv-00527-LRH-WGC Document 89 Filed 12/17/20 Page 21 of 31
Case 3:18-cv-00527-LRH-WGC Document 89 Filed 12/17/20 Page 22 of 31




                                       EXHIBIT B
         CaseCase
              3:18-cv-00527-LRH-WGC  Document
                  3:17-cv-05760-BHS Document 6889Filed
                                                   Filed 12/17/20Page
                                                       08/20/18   Page1 23
                                                                        of 7of 31




 1                                                  THE HONORABLE BENJAMIN H. SETTLE

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT TACOMA
 9   HP TUNERS, LLC, a Nevada limited liability )
     company,                                   )
10                                              )          No. 3:17-cv-05760 BHS
                  Plaintiff,                    )
11                                              )          DECLARATION OF KEN CANNATA
           vs.                                  )          IN SUPPORT OF DEFENDANTS’
12                                              )          OPPOSITION TO PLAINTIFF’S
     KEVIN SYKES-BONNETT and SYKED              )          EMERGENCY MOTION FOR
13   ECU TUNING INCORPORATED, a                 )          TEMPORARY RESTRAINING
     Washington corporation,                    )          ORDER
14                                              )
                    Defendants.                 )
15                                              )
16
              I, Ken Cannata, hereby declare as follows:
17
              1.     I am over the age of 18, of sound mind and fully capable of making this
18
     declaration. I submit that this declaration is based on personal knowledge, following a reasonable
19
     investigation into the statements appearing below. If called upon as a witness, I could and would
20
     competently testify to the truth of each statement herein.
21
              2.     In about 2003, together with Keith Prociuk and Chris Piastri, I co-founded the
22
     entity that later became HP Tuners (“HPT). HPT started as an open source project, originally
23
     called DX Software (“DX”), with the purpose of developing a way to reprogram automotive the
24
     electronic controllers for cars, commonly referred to as Engine Control Units or ECUs.
25
              3.     Reprogramming a car’s ECU is a sensitive operation and requires an intimate
26
     knowledge of the inner workings of the car’s “brain” or computer. In a very brief explanation, a
27
     DECLARATION OF KEN CANNATA IN OPPOSITION TO                                  LANE POWELL PC
                                                                           1420 FIFTH AVENUE, SUITE 4200
     PLAINTIFF’S RENEWED MOTION FOR TRO - 1                                         P.O. BOX 91302
     3:17-cv-05760 BHS                                                   SEATTLE, WASHINGTON 98111-9402
                                                                            206.223.7000 FAX: 206.223.7107
     131191.0001
         CaseCase
              3:18-cv-00527-LRH-WGC  Document
                  3:17-cv-05760-BHS Document 6889Filed
                                                   Filed 12/17/20Page
                                                       08/20/18   Page2 24
                                                                        of 7of 31




 1
     handheld device or cable is plugged into an ODB-II connector on the car, which provides access
 2
     to the firmware stored in the ECU. Then, the handheld device or cable causes a replacement
 3
     firmware to overwrite any preexisting firmware within the ECU.            This process is called
 4
     “flashing” a new ROM (firmware) to the ECU.
 5
              4.   The existing ECU firmware or ROM, which originally comes from the automotive
 6
     manufacturer, is highly precise and must cooperate with nearly every other electronic component
 7
     of the car. For those reasons and others, flashing a new ROM into an ECU has a very high
 8
     potential to render the ECU useless (referred to as “bricking an ECU”) if the replacement
 9
     firmware is not precisely programmed for the specific target ECU.
10
              5.   Because flashing new ECU firmware requires such careful accuracy, much must
11
     be known about the particular ECU being flashed, such as exactly what parameters, codes, and
12
     firmware may be changed to avoid bricking the ECU. It is to address the need for such extensive
13
     and elaborate technical information that HPT’s predecessor entity (DX) was created.
14
              6.   While operating as an open source project between 2003 and 2004, HPT (then
15
     DX) invited the entire tuning community to participate in the DX project by providing whatever
16
     technical documentation and files the community members had that described the intricacies of
17
     various ECUs for existing cars. In some instances, community members were able to provide
18
     “A2L files” which are copies of the actual mapping files for parameters as originally developed
19
     by the automotive manufacturers.
20
              7.   HPT (as DX) encouraged the entire tuning community to actively reverse engineer
21
     every automotive manufacturer’s ECUs to build a database of knowledge and technology that
22
     could be used to create reliable and safe ECU firmware files. Very many members of the tuning
23
     community participated in the DX project based on HPT’s promise that the information would
24
     remain free and open source, for use by everyone at no charge.
25
              8.   Sometime in 2004 or 2005, HPT betrayed the DX community and closed the open
26
     source DX project. By then, HPT had received a sufficient amount of donated technical
27
     DECLARATION OF KEN CANNATA IN OPPOSITION TO                                  LANE POWELL PC
                                                                           1420 FIFTH AVENUE, SUITE 4200
     PLAINTIFF’S RENEWED MOTION FOR TRO - 2                                         P.O. BOX 91302
     3:17-cv-05760 BHS                                                   SEATTLE, WASHINGTON 98111-9402
                                                                            206.223.7000 FAX: 206.223.7107
     131191.0001
         CaseCase
              3:18-cv-00527-LRH-WGC  Document
                  3:17-cv-05760-BHS Document 6889Filed
                                                   Filed 12/17/20Page
                                                       08/20/18   Page3 25
                                                                        of 7of 31




 1
     information from the community that HPT decided to commercialize it. It was then that HPT
 2
     launched a commercial product and began selling access to the hard work and contributions of
 3
     the entire community, right back to that very same community despite its earlier commitment to
 4
     remain an open source project.
 5
              9.    During my tenure at HPT, I worked initially, as did the entire community, on
 6
     reverse engineering ECUs and other controllers for various cars. In addition, as the industry
 7
     matured, I and the rest of the HPT engineering department began reverse engineering the
 8
     software and hardware products of other companies in the community.
 9
              10.   There are countless examples of HPT’s efforts to reverse engineer the products of
10
     its competitors as it alleges was done by Syked Tuning. But to demonstrate one obvious example,
11
     Exhibit 1-J to HPT’s motion (Dkt 62-2, page 19) shows a screen capture of one dialog of the
12
     HPT PCM_Tools software that was developed while I was at HPT. A field is visible in that
13
     screen capture in which a user can choose from among a few types of hardware cables with which
14
     to use the HPT software. One such option is labeled “Carputing,” which relates to a handheld
15
     tuning device developed by the Carputing company. The existence of that option is because the
16
     engineering department at HPT hacked the Carputing hardware device specifically to reverse
17
     engineer the communication interface of that hardware device so that the HPT software could be
18
     used with it. This was done without the authorization of Carputing.
19
              11.   The entire time I was with HPT, the engineering department was constantly
20
     attempting to reverse engineer the products of its competitors, such as SCT, EFI Live, Diablo,
21
     Carputing, and more. Because the entire industry is founded on the notion of hacking the ECUs
22
     of automotive makers, hacking and reverse engineering is the routine method of doing business
23
     for HPT as well as all the other companies in the industry.
24
              12.   In addition to hacking the products of other competitors, it is also very common
25
     in the industry to purchase the technical documentation and files from others. For instance, I am
26
     aware that while I was with the company, HPT acquired from various automotive manufacturers
27
     DECLARATION OF KEN CANNATA IN OPPOSITION TO                                 LANE POWELL PC
                                                                          1420 FIFTH AVENUE, SUITE 4200
     PLAINTIFF’S RENEWED MOTION FOR TRO - 3                                        P.O. BOX 91302
     3:17-cv-05760 BHS                                                  SEATTLE, WASHINGTON 98111-9402
                                                                           206.223.7000 FAX: 206.223.7107
     131191.0001
         CaseCase
              3:18-cv-00527-LRH-WGC  Document
                  3:17-cv-05760-BHS Document 6889Filed
                                                   Filed 12/17/20Page
                                                       08/20/18   Page4 26
                                                                        of 7of 31




 1
     (such as General Motors and Holden) source code and software tools that were proprietary to
 2
     those automotive manufacturers for use by HPT in reverse engineering the ECUs of those
 3
     manufacturers.
 4
              13.     Through the course of my duties at HPT, I came to learn about Kevin Sykes-
 5
     Bonnett and his work with Dodge/Chrysler/Jeep (collectively “Dodge”) cars and trucks. In
 6
     response to posts he had made on an online forum discussing HPT products, HPT reached out to
 7
     him about possibly acquiring technical documents from him. Specifically, Eric Brooks of HPT
 8
     contacted him in late 2014 and put him in touch with me.
 9
              14.     HPT reached out to Kevin for the purpose of acquiring certain confidential
10
     information we knew had had but which HPT did not. Kevin and I reached a deal in or about
11
     February 2015 for Kevin to provide HPT with certain technical documents pertaining to certain
12
     models of Dodge and GM vehicles. We reached a deal whereby HPT would pay $5,000 to Kevin
13
     and provide him with an HPT interface cable pre-installed with fifty credits for him to use in his
14
     tuning business.
15
              15.     I met Kevin in about the middle of March of 2015 in California. At that meeting,
16
     I personally delivered a check made payable by HPT to Kevin in the amount of $5,000. We did
17
     not provide Kevin with the promised interface cable at that time. Kevin provided HPT with
18
     several valuable technical documents which HPT then used in its business. The HPT interface
19
     cable was to be shipped to Kevin.
20
              16.     Because of the quality of the technical documents we received from Kevin, the
21
     relationship between HPT and Kevin continued for some time. This relationship continued until
22
     well into 2016, maybe even to the end of 2016. Over that time, individuals at HPT attempted to
23
     acquire several additional technical documents for various makes and models of cars, including
24
     Ford and GM models.
25
              17.     However, HPT had reneged on its promise to provide Kevin with an HPT
26
     interface cable with fifty pre-installed credits. Instead, HPT finally delivered an interface cable
27
     DECLARATION OF KEN CANNATA IN OPPOSITION TO                                   LANE POWELL PC
                                                                            1420 FIFTH AVENUE, SUITE 4200
     PLAINTIFF’S RENEWED MOTION FOR TRO - 4                                          P.O. BOX 91302
     3:17-cv-05760 BHS                                                    SEATTLE, WASHINGTON 98111-9402
                                                                             206.223.7000 FAX: 206.223.7107
     131191.0001
         CaseCase
              3:18-cv-00527-LRH-WGC  Document
                  3:17-cv-05760-BHS Document 6889Filed
                                                   Filed 12/17/20Page
                                                       08/20/18   Page5 27
                                                                        of 7of 31




 1
     about six months later than promised, roughly September of 2015, and then with only eight (not
 2
     fifty) pre-installed credits. Kevin continued to demand the additional credits that he had been
 3
     promised, but HPT initially refused. Kevin would not accept that he had been shorted forty-two
 4
     credits and would continually demand them each time HPT reached out to him for additional
 5
     technical information.
 6
              18.   At some point in 2016, I became frustrated that Kevin had not yet been provided
 7
     the credits he had been promised and that he would not let it go. So to appease him, I provided
 8
     him with a USB drive that included a so-called key generator that would enable him to generate
 9
     credits himself for HPT’s interface cable. In doing so, I authorized him to use that key generator
10
     to provide a reasonable number of credits for himself.
11
              19.   I did not view this as a breach of protocol because it was well known to everyone
12
     at HPT that its software had been cracked numerous times, that it was just a part of doing business
13
     in this industry, and that HPT was making so much money that any attempt to stop those efforts
14
     was not worth the trouble of doing so. I did, however, make it known to Kevin that he should
15
     not spread around the fact that he had that USB drive.
16
              20.   My ownership interest in HPT was bought out October of 2016. Sometime after
17
     that, I began using my personal knowledge and skill to help develop a new hardware cable for
18
     the purpose of tuning cars. I knew from experience that developing a superior hardware cable
19
     essentially from scratch takes a long time.
20
              21.   HPT erroneously alleges that a PCM harness for and E38 controller is somehow
21
     proprietary to HPT. In fact, that device is nothing but a simple wiring cable with pinouts specific
22
     to the E38 controller. And contrary to HPT’s motion, I am the person who created that device,
23
     not Keith Prociuk. And also contrary to HPT’s motion, that device is not proprietary to HPT.
24
     Attached as Cannata Exhibit 1 is a screen capture of the Speartech website offering to sell that
25
     product to the public. There is nothing about that product which is proprietary to anyone.
26

27
     DECLARATION OF KEN CANNATA IN OPPOSITION TO                                   LANE POWELL PC
                                                                            1420 FIFTH AVENUE, SUITE 4200
     PLAINTIFF’S RENEWED MOTION FOR TRO - 5                                          P.O. BOX 91302
     3:17-cv-05760 BHS                                                    SEATTLE, WASHINGTON 98111-9402
                                                                             206.223.7000 FAX: 206.223.7107
     131191.0001
         CaseCase
              3:18-cv-00527-LRH-WGC  Document
                  3:17-cv-05760-BHS Document 6889Filed
                                                   Filed 12/17/20Page
                                                       08/20/18   Page6 28
                                                                        of 7of 31




 1
              I declare under penalty of perjury under the laws of the United States of America that the
 2
     foregoing is true and correct.
 3
              Executed on August 20, 2018.
 4

 5
                                                    Ken Cannata
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     DECLARATION OF KEN CANNATA IN OPPOSITION TO                                   LANE POWELL PC
                                                                            1420 FIFTH AVENUE, SUITE 4200
     PLAINTIFF’S RENEWED MOTION FOR TRO - 6                                          P.O. BOX 91302
     3:17-cv-05760 BHS                                                    SEATTLE, WASHINGTON 98111-9402
                                                                             206.223.7000 FAX: 206.223.7107
     131191.0001
         CaseCase
              3:18-cv-00527-LRH-WGC  Document
                  3:17-cv-05760-BHS Document 6889Filed
                                                   Filed 12/17/20Page
                                                       08/20/18   Page7 29
                                                                        of 7of 31




 1                                      CERTIFICATE OF SERVICE
 2
              I hereby certify that on the date indicated below, I electronically filed the above with the
 3
     Clerk of the Court using the CM/ECF system. In accordance with their ECF registration
 4
     agreement and the Court’s ruling, the Clerk of the Court will send email notification of such
 5
     filing to the following persons:
 6

 7    Attorneys for Plaintiff HP TUNERS, LLC                     by CM/ECF
                                                                 by Electronic Mail
 8    Stephen G. Leatham, WSBA No. 15572                         by Facsimile Transmission
                                                                 by First Class Mail
      Heurlin, Potter, Jahn, Leatham, Holtmann &                 by Hand Delivery
 9
      Stoker, P.S.                                               by Overnight Delivery
10    211 E. McLoughlin Boulevard, Suite 100
      Vancouver, WA 98663
11    Phone: (360) 750-7547
      Facsimile: (360) 750-7548
12    Email: sgl@hpl-law.com
13                                                               by CM/ECF
      Attorneys for Plaintiff HP TUNERS, LLC
                                                                 by Electronic Mail
14                                                               by Facsimile Transmission
      Andrew P. Bleiman (pro hac vice admitted)
                                                                 by First Class Mail
15    Marks & Klein                                              by Hand Delivery
      1363 Shermer Road, Suite 318                               by Overnight Delivery
16    Northbrook, IL 60062
      Phone: (312) 206-5162
17
      Email: andrew@marksklein.com
18

19
              Executed on August 20, 2018, at Seattle, Washington.
20

21                                                          s/John Whitaker
                                                             John Whitaker
22

23

24

25

26

27
     DECLARATION OF KEN CANNATA IN OPPOSITION TO                                     LANE POWELL PC
                                                                              1420 FIFTH AVENUE, SUITE 4200
     PLAINTIFF’S RENEWED MOTION FOR TRO - 7                                            P.O. BOX 91302
     3:17-cv-05760 BHS                                                      SEATTLE, WASHINGTON 98111-9402
                                                                               206.223.7000 FAX: 206.223.7107
     131191.0001
Case 3:18-cv-00527-LRH-WGC
  Case                      Document
        3:17-cv-05760-BHS Document   89 Filed
                                   68-1  Filed08/20/18
                                               12/17/20 Page
                                                         Page130
                                                               of of
                                                                  2 31




                       Cannata - Exhibit 1


       E38 Harness available on Speartech Website
Case 3:18-cv-00527-LRH-WGC
  Case                      Document
        3:17-cv-05760-BHS Document   89 Filed
                                   68-1  Filed08/20/18
                                               12/17/20 Page
                                                         Page231
                                                               of of
                                                                  2 31
